IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20258


UNITED STATES OF AMERICA
                    Plaintiff - Appellee

v

THANH KHA; OMAR OCHOA, JR; XAI KHA
                    Defendants - Appellants

                         --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CR-3-3
                            August 1, 2001

Before KING, Chief Judge and BARKSDALE, Circuit Judges and
NOWLIN,* District Judge.

PER CURIAM:**

     Defendants-Appellants appeal their jury convictions of

conspiracy to commit arson and aiding and abetting the commission

of arson.    They argue that the evidence is insufficient to

support Xai Kha’s convictions, that the prosecutor made several

improper arguments, and that the district court erred by finding

that Thanh Kha and Ochoa were managers or supervisors within the

meaning of USSG § 3B1.1.    Having considered the oral arguments,

the briefs, and the pertinent parts of the record, we find no


     *
     Chief Judge of the Western District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reversible error.

     For the above-stated reasons, Defendants’-Appellants’

convictions and sentences are AFFIRMED.